DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, Claim 9 combines the feature “providing a hole from a lateral side extending up to the at least partially filed perforation” introduced in Claim 9 
Appropriate clarification and correction are required.

Allowable Subject Matter
Claims 1–8 and 10–16 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2009/0303565 to Karmhag et al. (e.g., Figs. 2–4 and 6–8 and their corresponding description, in particular Fig. 3B) discloses:
A method (and the apparatus used) for establishing an electrical connection in an optical device 50 between a conductive element and a light transmitting electrode layer 12/14 carried by a light transmitting carrier 22/24, the optical device having a connecting area, wherein the method comprises the steps of:
applying a conductive layer 60/62 onto the electrode layer in the connecting area; 
perforating the carrier in the connecting area (Fig. 3B); 
perforating the electrode layer in the connecting area (Fig. 3B); 

at least partially filling the perforation extending through the carrier, electrode layer and conductive layer with a conductive material 42/44 and connecting the conductive element to the conductive material thereby establishing an electric connection between the electrode layer and the conductive element via the conductive layer and the conductive material (Fig. 3B).
However, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 1, including “the conductive layer having a thickness being significantly larger than the thickness of the electrode layer;” and “perforating the conductive layer in the connecting area.”  Karmhag instead appears to illustrate in each instance that the thickness of the conductive layer is less than the thickness of the electrode layer, and Karmhag also teaches that the connection structure without a perforation in conductive layer 60/62 provides improved connection strength and sealing (e.g., paragraphs [0038] and [0041]), thus appearing to teach away or at least not suggest forming such a perforation therein.  Claim 10 recites structure corresponding to the method of Claim 1, and Claims 2–8 depend from Claim 1, and Claims 11–16 depend from Claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871